United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40151
                        Conference Calendar


HARRY LEE RIDDICK,

                                    Petitioner-Appellant,

versus

RICHARD D. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:05-CV-295
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Harry Lee Riddick, federal prisoner # 48116-060, appeals

from the dismissal of his 28 U.S.C. § 2241 petition.     Riddick

challenges his conviction of operating a continuing criminal

enterprise, conspiracy to possess with intent to distribute

cocaine, distribution of cocaine in or near a school, and

distribution of cocaine.

     Riddick seeks relief pursuant to United States v. Booker,

543 U.S. 220 (2005); Blakely v. Washington, 542 U.S. 296 (2004);

and Richardson v. United States, 526 U.S. 813 (1999).      Riddick’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40151
                               -2-

Booker and Blakely claims do not fall under the “savings clause”

of 28 U.S.C. § 2255; he thus may not pursue relief under § 2241.

See Padilla v. United States, 416 F.3d 424, 427 (5th Cir. 2005).

Riddick’s appellate brief indicates that he knew about Richardson

before he filed his § 2255 motion in 2001; he therefore could

have raised his Richardson issues in that motion and may not

pursue them in a § 2241 petition.   See Reyes-Requena v. United

States, 243 F.3d 893, 904 (5th Cir. 2001).

     AFFIRMED.